04/13/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 August 5, 2020 Session

                  STATE OF TENNESSEE v. ANDRE BOWEN

                  Appeal from the Criminal Court for Shelby County
                      No. 18-01853       Lee V. Coffee, Judge
                      ___________________________________

                           No. W2019-01210-CCA-R3-CD
                       ___________________________________


A Shelby County grand jury indicted the defendant, Andre Bowen, and his co-defendant,
Anthony Olivo, for two counts of first-degree, felony murder (Counts 1 and 2) and
attempted especially aggravated robbery (Count 3). The grand jury also indicted the
defendant for two counts of unlawful possession of a firearm by a convicted felon (Counts
4 and 5). After a joint trial, the jury acquitted the defendant on Count 1 but found him
guilty of the lesser-included offense of facilitation of first-degree, felony murder in Count
2, attempted especially aggravated robbery in Count 3, and unlawful possession of a
firearm by a convicted felon in Counts 4 and 5, for which the trial court imposed an
effective sentence of seventy-two years. On appeal, the defendant challenges the
sufficiency of the evidence supporting his convictions and argues the trial court erred in
sentencing. After our review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., joined. CAMILLE R. MCMULLEN, J., concurring in results only.

Phyllis Aluko, District Public Defender; Barry W. Kuhn, Assistant Shelby County Public
Defender, Memphis, Tennessee (on appeal) and Kendall Nance and Sam Christian,
Assistant Shelby County Public Defenders, Memphis, Tennessee (at trial), for the
appellant, Andre Bowen.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Alanda Dwyer and
Kevin McAlpin, Assistant District Attorneys General, for the appellee, State of Tennessee.
                                       OPINION

                             Factual and Procedural History
       This case stems from the August 1, 2015 death of the victim, Susan McDonald,
outside of her neighbor’s home in Shelby County, Tennessee. For his involvement, the
defendant was charged with first-degree felony murder committed during the perpetration
of or attempt to perpetrate a theft (Count 1), Tenn. Code Ann. § 39-13-202(a)(2); first-
degree felony murder committed during the perpetration of or attempt to perpetrate a
robbery (Count 2), Tenn. Code Ann. § 39-13-202(a)(2); attempted especially aggravated
robbery (Count 3), Tenn. Code Ann. §§ 39-12-101, -13-402; unlawful possession of a
firearm after having been convicted of a felony involving a crime of violence (Count 4),
Tenn. Code Ann. § 39-17-1307(b)(1)(A); and unlawful possession of a firearm after having
been convicted of a felony drug offense (Count 5), Tenn. Code Ann. § 39-17-
1307(b)(1)(B).

        The defendant and his co-defendant proceeded to trial where the evidence
established that shortly after 6:00 a.m. on August 1, 2015, the defendants were driving in
Co-defendant Olivo’s grey Lexus looking for a license plate to steal because Co-defendant
Olivo’s temporary tag had expired when they saw the victim withdraw cash from a bank.
The defendants then decided to rob the victim and followed her in the Lexus. When the
victim parked in the driveway of her neighbor, Jane Rezos, Co-defendant Olivo exited the
Lexus armed with a gun, approached the victim, and attempted to rob her. A struggle
ensued after the victim produced her own weapon, and Co-defendant Olivo shot the victim
in the head. Co-defendant Olivo returned to the Lexus, and the defendants fled the scene.

       Ms. Rezos saw the defendants’ vehicle fleeing from her home and testified
concerning her interactions with the victim prior to her death. That morning, Ms. Rezos
and the victim planned to volunteer at a race in Overton Park, and the victim offered to
pick up Ms. Rezos in order to carpool to the park. Ms. Rezos, however, was not home
when the victim arrived “a little after” 6:00 a.m. because she was out looking for her dogs
which escaped the prior evening. The victim texted Ms. Rezos when she arrived, and Ms.
Rezos called the victim in order to explain her whereabouts. While on the phone with the
victim, Ms. Rezos heard a “rustling” and believed the victim dropped her cell phone. Ms.
Rezos remained on the phone for about twenty to thirty seconds waiting for the victim to
return. Instead, Ms. Rezos heard the victim yell, “mother f***er,” followed almost
instantly by one gunshot. Ms. Rezos was three or four houses away and saw a black vehicle
blocking her driveway that quickly drove toward a dead-end street in the neighborhood.
After the vehicle left, Ms. Rezos approached the victim, who was lying in the driveway,
and saw that the victim’s car door was open, her purse was in the passenger seat, and a
weapon lay beside her. Ms. Rezos remained with the victim until police arrived.

      Margaret Orthaver and Richard Smith also lived in the neighborhood. At
approximately 6:00 a.m., Ms. Orthaver was watering her flowers in her backyard when she
                                           -2-
heard a woman say, “Get away from me.” She then heard one gunshot and saw a “very
dark” vehicle “speed by” her home toward a dead-end street. Ms. Orthaver went inside,
saw the victim lying in Ms. Rezos’s driveway, and then saw the dark-colored vehicle speed
by her house again. Similarly, Mr. Smith was on his daily walk when he heard a gunshot
and saw a black Lexus speed by him shortly after 6:00 a.m. As Mr. Smith neared Ms.
Rezos’s home, he saw the victim lying in the driveway and a gun near the victim.

        William Merritt, an employee of the Shelby County District Attorney’s office,
photographed the scene and the surrounding neighborhood, including the homes of Ms.
Rezos and Ms. Orthaver. Mr. Merritt stated the crimes occurred at the intersection of
Bazemore and Ericson and identified the same on a City of Memphis map, noting there is
only one outlet for the neighborhood and Ericson becomes a dead-end as one travels away
from Bazemore. Mr. Merritt also identified Ms. Rezos’s and Ms. Orthaver’s homes on the
area map which were positioned directly across the street from one another. The
photographs and map were entered into evidence. Additionally, in several photographs
which were entered into evidence, both Ms. Rezos and Ms. Orthaver identified the scene
as it appeared on August 1, 2015. Ms. Rezos also identified where the defendants’ vehicle
was located when she approached her home. The victim’s brother, William McDonald,
identified the victim in several photographs which were entered into evidence and stated
the victim maintained a permit to carry a weapon at the time of her death.

       Several Memphis Police Department (MPD) officers participated in the
investigation of the victim’s death. MPD Officer Eric Ferrante responded to the scene at
approximately 6:20 a.m. where he found Ms. Rezos holding the victim who had suffered a
gunshot wound to the face and was surrounded by blood. While on the scene, Officer
Ferrante isolated Ms. Rezos and obtained the victim’s cell phone. He documented his
involvement in the case in a police report. MPD Officer Lee Walker of the Crime Scene
Investigation Unit photographed and sketched the scene on August 1, 2015. Several
photographs showed the victim’s car and her body in Ms. Rezos’s driveway. Officer
Walker noted there was significant blood on the scene as the victim suffered a gunshot
wound to the right side of her face. He located a purse inside the victim’s vehicle and a
revolver underneath the victim’s body. Officer Walker observed a “red substance” on the
outside of the cylinder of the revolver and six casings inside the cylinder, noting he did not
believe the revolver had been fired. The revolver and six .32 caliber live rounds were
entered into evidence.

       Retired MPD Officer Brad Webb served as the case coordinator for the investigation
into the victim’s murder and explained how he identified the defendants as suspects. As
part of the investigation, Officer Webb directed Officer James Fort to collect surveillance
footage captured on August 1, 2015, from a neighboring home. The surveillance footage,
which was entered into evidence and played for the jury, showed a dark vehicle passing
                                            -3-
through the neighborhood at approximately 6:11:12 a.m. and 6:18:55 a.m. Though officers
were unable to identify the occupants of the vehicle or its license plate number from the
surveillance footage, the suspect vehicle was identified as a grey Lexus.

        After identifying the suspect vehicle and receiving numerous tips, Officer Webb
identified Co-defendant Olivo as a suspect. On August 6, 2015, Officer Webb surveilled
Co-defendant Olivo and saw him driving the grey Lexus. Officer Webb stated the vehicle
did not have tinted windows and that Co-defendant Olivo traded in the Lexus the following
day.

       As the investigation progressed, Officer Webb obtained a certified copy of Co-
defendant Olivo’s cell phone records from AT&T which were entered into evidence.
Officer Webb provided the cell phone records to Lieutenant Wilton Cleveland who mapped
Co-defendant Olivo’s cell phone location at the time of the crimes based upon cell phone
tower locations. At trial, Lieutenant Cleveland testified as an expert in computer and cell
phone forensics and opined that Co-defendant Olivo’s cell phone “was either at or very
near” Ms. Rezos’s home at the time of the crimes. Lieutenant Cleveland, however,
admitted his investigation did not reveal who was in possession of the cell phone at the
time of the crimes.

        Co-defendant Olivo provided a statement to law enforcement after his arrest on
August 14, 2015, which implicated the defendant in the crimes. Officer Webb obtained a
statement from the defendant on August 15, 2015. An advice of rights form, which was
signed by the defendant, and a redacted version of the defendant’s statement were entered
into evidence, a copy of which was provided to the jury and read by Officer Webb.1 In the
statement, the defendant denied being responsible for the victim’s death but stated he knew
who was responsible. He also stated he heard the gunshot that killed the victim. The
defendant explained that on the morning of the murder, he and Co-defendant Olivo were
driving a dark grey Lexus and planned to steal a car tag. The defendant denied seeing the
victim anywhere prior to the shooting and denied that he and Co-defendant Olivo planned
to rob the victim. Furthermore, the defendant stated he never saw the victim as he remained
in the front passenger’s seat during the shooting. He explained as follows:

      Me and [Co-defendant Olivo] were just riding around, and, within a minute
      or two, I heard a lady holler, but the windows were up, and I can’t say what
      she said. Then I heard a shot, and looked back, and saw [Co-defendant
      Olivo] running back to the car.



      1
          The defendant’s original, unredacted statement was entered into evidence for identification only.
                                                   -4-
The defendant denied having a weapon but mentioned seeing a small, black handgun that
day and stated no one else was with him and Co-defendant Olivo at the time of the shooting.
The defendant also noted Co-defendant Olivo had a cut on his forehead. A photograph of
Co-defendant Olivo, as identified by the defendant, was entered into evidence showing
where the defendant marked an injury to Co-defendant Olivo’s forehead and wrote, “That’s
the place he was bleeding from.”

        MPD Lieutenant Robert Wilkie testified regarding the statement provided by Co-
defendant Olivo on August 14, 2015. A copy of the advice of rights form signed by Co-
defendant Olivo and a redacted version of his statement were entered into evidence and
read to the jury by Lieutenant Wilkie.2 In the statement, Co-defendant Olivo denied seeing
the victim prior to August 1, 2015, denied planning to rob the victim, denied shooting the
victim, and denied being armed during the shooting though he admitted to seeing a black,
automatic handgun. Co-defendant Olivo admitted that prior to the crimes, he was searching
for a car tag because his temporary tag had expired, he was present during the shooting but
did not exit his vehicle, and he was sorry for what happened to the victim. Co-defendant
Olivo explained the shooting in further detail, as follows:

        Me and [the defendant] were just riding around, and we were looking to find
        a Lexus to steal the tag off of and put on my car. I just turned on a street,
        and then I seen a car on my right side. I stopped in the street, and she was
        straight across the street near her truck, and she hollered to get away from
        the car. I seen her in her purse, and it looked like she was trying to get
        something. And that’s when she pulled out a gun and shot once, and we
        pulled off. I turned around at the end of the street and went to south Memphis
        and dropped [the defendant] off near Pond Street, and then I went home to
        my mom’s.

Furthermore, in his statement, Co-defendant Olivo explained he traded in his Lexus
because it had a bad transmission and admitted to telling a friend, Robert Knight, Jr., “some
details” of what happened on August 1, 2015.

       Mr. Knight testified that Co-defendant Olivo admitted to being involved in the
victim’s death during a conversation on August 1, 2015. Mr. Knight overheard Co-
defendant Olivo say during a phone conversation, “it’s on the news.” As a result, Mr.
Knight turned the television to the news and watched a report “about a homicide of a white
older lady who was killed, who was murdered in her driveway, at, like, the crack of dawn

        2
            A copy of the original, unredacted statement was also entered into evidence for identification
only.

                                                   -5-
or something like that.” Mr. Knight also saw Co-defendant Olivo’s “dark-colored Lexus”
during the report. Mr. Knight questioned Co-defendant Olivo about the report, and Co-
defendant Olivo responded, “we had to kill a mother f***er.”

        Co-defendant Olivo explained the events which led to the victim’s death in further
detail to Mr. Knight, stating he initially saw the victim withdrawing cash at a bank and
“they” decided to follow her in order to rob her. Co-defendant Olivo confirmed he was
with another person, but Mr. Knight did not know the identity of that person. Co-defendant
Olivo continued, stating the victim was parked in her driveway when “he pulled up at the
house. He jumped out of the car . . . to snatch her purse, and it wasn’t as easy as he thought
it was going to be” because the victim had a gun. Ultimately, Co-defendant Olivo told Mr.
Knight, “we shot [the victim],” but did not take anything from her. During their
conversation, Mr. Knight saw a small cut on Co-defendant Olivo’s forehead. Mr. Knight
also stated Co-defendant Olivo traded his Lexus for a Mustang, though he did not know
why Co-defendant Olivo did so. Mr. Knight did not remember if Co-defendant Olivo told
him he had a gun and stated he did not know what happened to the gun used in the crimes.
Finally, Mr. Knight testified he was with Co-defendant Olivo when he was arrested on
August 14, 2015, and Mr. Knight provided a statement to law enforcement that day. Mr.
Knight admitted to a prior conviction for soliciting a false offense report in 2010.

        During cross-examination, Mr. Knight admitted he did not contact police upon
learning of the victim’s murder and did not give a statement until he was under arrest. In
reviewing the statement, Mr. Knight acknowledged he told police that Co-defendant Olivo
told him the victim pulled a gun on Co-defendant Olivo, pointed the gun at him, and shot
at him. As a result, Co-defendant Olivo “drew his gun and shot her, and ran back to the
car.” Mr. Knight also told police that Co-defendant Olivo got lost while trying to leave the
neighborhood. Mr. Knight stated portions of his statement were not true, explaining “I
never said that he shot her. I said that he said ‘we.’ He never said that, ‘I shot her, I did
this, I did that.’” Mr. Knight also recalled a May 2, 2016 conversation with criminal
investigator Rachel Geiser during which he confirmed that he told police “about the ATM
and trailing [the victim].” In reviewing his statement further, Mr. Knight confirmed he told
police that he saw Co-defendant Olivo with the gun used in the shooting on the day of the
murder and, at the time of the statement, Co-defendant Olivo still had the gun. However,
regarding the black gun Mr. Knight had previously seen Co-defendant Olivo with, Mr.
Knight stated Co-defendant Olivo did not identify any guns as the murder weapon.
Additionally, regarding why Co-defendant Olivo sold his Lexus, Mr. Knight clarified that
“[the defendant] claimed [he] was broke, but I think he was selling it because of what he
had done so the police couldn’t catch up with him.” Finally, Mr. Knight stated he told
police that Co-defendant Olivo did not tell him what “the cousin was doing during the
robbery attempt.”

                                            -6-
       Mario Brodnax, another friend of Co-defendant Olivo, also testified regarding his
interactions with Co-defendant Olivo in the days following the murder. Mr. Brodnax
provided a statement to law enforcement on August 18, 2015, which he referred to
throughout his testimony and implicated Co-defendant Olivo as the person responsible for
the victim’s death. While speaking with Co-defendant Olivo on August 2, 2015, Mr.
Brodnax noticed a cut on Co-defendant Olivo’s forehead and questioned him about the cut.
Co-defendant Olivo explained he cut himself getting into or getting out of the car. Mr.
Brodnax further stated that on August 2, 2015, he overheard Co-defendant Olivo talking
on the phone and stating he might be “in some trouble.” Mr. Brodnax, however, stated Co-
defendant Olivo did not tell him that he killed someone or that he planned to commit a
crime prior to the victim’s death but stated Co-defendant Olivo was “trying to get one of
them Rolexes.” In the months preceding the murder, Mr. Brodnax had seen Co-defendant
Olivo with a “black 9 millimeter or .40 caliber.” When asked why he thought Co-defendant
Olivo was involved in the victim’s death, Mr. Brodnax, referring to his statement,
explained:

      I saw [Co-defendant Olivo] on Sunday, the 2nd. He had a cut on his
      forehead. He said he got it getting in -- getting in the car. I asked him, “What
      happened.” He said, “Between me and you, I got two under my belt right
      now.” I knew that meant he had two bodies. He said he had a gun in the car,
      but I didn’t see it that day. I last saw him with a gun a few months ago. It
      was black. The car he was in that day was a gray Lexus with a temporary
      tag on it. He has owned the car a few years, but it’s been in the transmission
      shop for several months. He told me he has had the car back about a few
      weeks, or a week. Later that week, I saw the news video for the car, and was
      sure it was the Lexus, and, with what he had said that day, I kind of knew it
      was him.

        Eric Mhoon, the owner of Upgrade Auto Sales, has known Co-defendant Olivo for
approximately twenty years and has sold him numerous vehicles. Mr. Mhoon sold Co-
defendant Olivo a 2006 Lexus GS300 on February 6, 2014. The bill of sale and financial
contract for the purchase along with photographs of the vehicle were entered into evidence.
On August 7, 2015, Co-defendant Olivo traded the 2006 Lexus GS300 for a 2002 GT
Mustang. The bill of sale and financial contract for the purchase of the Mustang and
photographs of the Mustang were entered into evidence. In reviewing photographs of the
Lexus, Mr. Mhoon stated the windows of the car were not tinted. Mr. Mhoon also
identified a copy of Co-defendant Olivo’s identification card, which was provided to Mr.
Mhoon by Co-defendant Olivo as part of the purchasing process and entered into evidence.

       Additionally, Mr. Mhoon explained Co-defendant Olivo visited his house around
9:00 a.m. on August 1, 2015. Co-defendant Olivo wanted to discuss something that he
                                           -7-
“witnessed,” but the conversation did not materialize. Instead, Co-defendant Olivo asked
to borrow money from Mr. Mhoon, and Mr. Mhoon agreed. Mr. Mhoon stated Co-
defendant Olivo seemed “kind of antsy,” but he was not upset during their interaction.
Later, law enforcement officers asked Mr. Mhoon to identify a vehicle seen on surveillance
footage and believed to be involved in the victim’s murder. Mr. Mhoon was unable to
identify the vehicle as the Lexus owned by Co-defendant Olivo because the vehicle in the
photograph “seemed like it had tinted windows” and the vehicle Mr. Mhoon sold Co-
defendant Olivo did not have tinted windows. Mr. Mhoon, however, confirmed the two
vehicles were of the same make and model.

        Finally, Dr. Marco Ross, a forensic pathology expert and the interim Chief Medical
Examiner at the West Tennessee Regional Forensic Center, testified. Though he did not
perform the autopsy of the victim, Dr. Ross reviewed the victim’s autopsy, a copy of which
was entered into evidence.3 The autopsy revealed the victim suffered a gunshot wound to
her head with an entrance wound above the right, upper lip and an exit wound on the back
of her head. Several photographs of the victim taken during the autopsy were entered into
evidence and presented to the jury. In a close-up photograph of the entrance wound, Dr.
Ross identified “a very fine speckled pattern” caused from gunpowder stippling which
indicated the gun was fired less than four feet from the victim. Dr. Ross also noted bruising
to the back of the victim’s head consistent with a fall to the ground. Dr. Ross identified x-
rays taken during the autopsy of the victim’s skull and upper neck, copies of which were
entered into evidence. The x-rays showed the location of the bullet fragments in the wound
track which moved from the front to the back of the victim’s head. Dr. Ross noted portions
of the bullet, including a bullet jacket and lead fragment, were recovered from the victim’s
head and entered into evidence along with a photograph of the same. Dr. Ross noted the
bullet came from a handgun likely “something on the order of maybe a .38, 9 millimeter
or a .40 caliber possibly.”

       The State then rested its case,4 the trial court denied the defendants’ motions for
judgments of acquittal, and the defendants did not present any proof. As it pertains to
Counts 4 and 5, at the outset of trial, the parties stipulated that at the time of the victim’s
murder, the defendant had previously been convicted “of a felony involving the use or
attempted use of violence on September 4th, 2008” and “of a felony drug offense.” After
deliberations, the jury convicted Co-defendant Olivo as charged in the indictment.
However, the jury acquitted the defendant of first-degree, felony murder in Count 1 but
convicted him of facilitation of first-degree, felony murder as included in Count 2,

        3
          Dr. Ross explained that Dr. Karen Chancellor, the Chief Medical Examiner in 2015, performed
the autopsy but has since retired.
        4
          During a closed hearing, the trial court addressed the State’s motion requesting the jury visit the
crime scene during which the defendant chose not to attend the viewing of the crime scene.

                                                   -8-
attempted especially aggravated robbery as charged in Count 3, and unlawful possession
of a firearm as charged in Counts 4 and 5. The trial court merged the defendant’s
convictions of Counts 4 and 5, imposed an effective sentence of seventy-two years, and
subsequently denied the defendant’s motion for new trial. This timely appeal followed.

                                          Analysis

   I.      Sufficiency of the Evidence

        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions
involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. See State v. Pappas, 754 S.W.2d 620,
623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our Supreme
Court has stated the rationale for this rule:

        This well-settled rule rests on a sound foundation. The trial judge and the
        jury see the witnesses face to face, hear their testimony and observe their
        demeanor on the stand. Thus the trial judge and jury are the primary
        instrumentality of justice to determine the weight and credibility to be given
        to the testimony of witnesses. In the trial forum alone is there human
        atmosphere and the totality of the evidence cannot be reproduced with a
        written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 212 Tenn. 464,
370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

      Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977);
                                             -9-
Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review for
sufficiency of the evidence “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The jury as the trier of fact must
evaluate the credibility of the witnesses, determine the weight given to witnesses’
testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331,
335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)).
Moreover, the jury determines the weight to be given to circumstantial evidence and the
inferences to be drawn from this evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence are questions primarily for the jury.
Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)).
This Court, when considering the sufficiency of the evidence, shall not reweigh the
evidence or substitute its inferences for those drawn by the trier of fact. Id.

           a. Attempted Especially Aggravated Robbery and Facilitation of First-degree,
              Felony Murder

        The defendant argues the evidence is insufficient to support his convictions for
attempted especially aggravated robbery and facilitation of first-degree, felony murder
committed during the perpetration of or attempted perpetration of a robbery. Generally,
the defendant argues the evidence showed he “was merely present” during the crimes rather
than an active participant. In contrast, the State asserts the evidence is sufficient because
it established the defendant pursued the victim with Co-defendant Olivo in order to rob her
which resulted in her death. We will address each conviction in turn.

                   i. Attempted Especially Aggravated Robbery

       As it pertains to the defendant’s conviction for attempted especially aggravated
robbery, the State relied on a theory of criminal responsibility. “A person is criminally
responsible as a party to an offense, if the offense is committed by the person’s own
conduct, by the conduct of another for which the person is criminally responsible, or both.”
Tenn. Code Ann. § 39-11-401(a). Criminal responsibility for the actions of another arises
when the defendant, “[a]cting with intent to promote or assist the commission of the
offense, or to benefit in the proceeds or results of the offense, . . . solicits, directs, aids, or
attempts to aid another person to commit the offense[.]” Tenn. Code Ann. § 39-11-402(2).
Criminal responsibility is not a separate crime but “is solely a theory by which the State
may prove the defendant’s guilt of the alleged offense . . . based upon the conduct of
another person.” State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999).

      The defendant need not physically participate in the crime in order to be criminally
responsible. State v. Phillips, 76 S.W.3d 1, 9 (Tenn. Crim. App. 2001). To be criminally
                                              - 10 -
responsible for the acts of another, the defendant must: “‘in some way associate himself
with the venture, act with knowledge that an offense is to be committed, and share in the
criminal intent of the principal in the first degree.’” State v. Maxey, 898 S.W.2d 756, 757
(Tenn. Crim. App. 1994) (quoting Hembree v. State, 546 S.W.2d 235, 239 (Tenn. Crim.
App. 1976)). The defendant must “knowingly, voluntarily and with common intent unite
with the principal offenders in the commission of the crime.” State v. Foster, 755 S.W.2d
846, 848 (Tenn. Crim. App. 1988). If convicted under the criminal responsibility theory,
defendants are “considered to be principal offenders, just as if they had committed the
crime themselves.” State v. Little, 402 S.W.3d 202, 217 (Tenn. 2013) (citing State v.
Carson, 950 S.W.2d 951, 954 (Tenn. 1997)).

       Robbery is “the intentional or knowing theft of property from the person of another
by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401. An aggravated
robbery occurs when a robbery is “[a]ccomplished with a deadly weapon . . . or [w]here
the victim suffers serious bodily injury.” Tenn. Code Ann. § 39-13-402. When
“accomplished with a deadly weapon” and when “the victim suffers serious bodily injury,”
a robbery is elevated to especially aggravated robbery. Tenn. Code Ann. § 39-13-403. “A
person commits criminal attempt who, acting with the kind of culpability otherwise
required for the offense” either “[a]cts with intent to cause a result that is an element of the
offense, and believes the conduct will cause the result without further conduct on the
person’s part” or “[a]cts with intent to complete a course of action or cause a result that
would constitute the offense, under the circumstances surrounding the conduct as the
person believes them to be, and the conduct constitutes a substantial step toward the
commission of the offense.” Tenn. Code Ann. § 39-12-101(2), (3).

       Viewing the evidence in a light most favorable to the State, the record indicates the
defendant participated in the attempted especially aggravated robbery of the victim on
August 1, 2015, which resulted in her death. Prior to the crimes, the defendants admitted
to driving around in Co-defendant Olivo’s grey Lexus looking for a license plate to steal.
However, after the defendants saw the victim withdraw money from a bank, the two
followed the victim in order to rob her. When the victim pulled into Ms. Rezos’s driveway,
Co-defendant Olivo exited his vehicle armed with a gun, approached the victim, and
attempted to rob her, as planned. The victim resisted, and Co-defendant Olivo shot her in
the head. Co-defendant Olivo then fled the scene with the defendant. Ms. Rezos, Ms.
Orthaver, and Mr. Smith heard the fatal gunshot and saw the defendants fleeing the
neighborhood in the Lexus. Not only did both of the defendants admit to being present
during the crimes, but also Lieutenant Cleveland opined that Co-defendant Olivo’s cell
phone was near Ms. Rezos’s home at the time. Furthermore, Co-defendant Olivo told Mr.
Knight he was responsible for the victim’s death but failed to take anything from her, and
the victim’s purse was found in her vehicle after the defendants fled the scene. Though the
defendant argues he did not actively participate in the crimes committed against the victim,
                                             - 11 -
evidence of physical participation is not required as it is clear the jury convicted the
defendant for attempted especially aggravated robbery under a theory of criminal
responsibility. Phillips, 76 S.W.3d at 9. In doing so, the jury determined the defendant
associated himself with and aided in committing the planned robbery and acted to promote
or assist in the commission of the robbery from which he intended to benefit. Tenn. Code
Ann. § 39-11-402(2); Maxey, 898 S.W.2d at 757. As noted, the jury determines the weight
to be given to circumstantial evidence and the inferences to be drawn from this evidence,
and we will not reweigh the evidence or substitute our inferences for those drawn by the
trier of fact. Dorantes, 331 S.W.3d at 379. The defendant is not entitled to relief.

                  ii. Facilitation of First-degree, Felony Murder

        The defendant also challenges the evidence supporting his conviction for facilitation
of first-degree, felony murder which, in this case, stems from “[a] killing of another
committed in the perpetration of or attempt to perpetrate any . . . robbery.” Tenn. Code
Ann. § 39-13-202(a)(2). “A person is criminally responsible for the facilitation of a felony,
if, knowing that another intends to commit a specific felony, but without the intent required
for criminal responsibility under § 39-11-402(2), the person knowingly furnishes
substantial assistance in the commission of the felony.” Tenn. Code Ann. § 39-11-403.

        As explained above, the record indicates the defendants attempted to rob the victim
after seeing her withdraw cash at the bank, following her to Ms. Rezos’s driveway, and
approaching her armed with a gun, and it is undisputed the victim died from a gunshot
wound to the head during the defendants’ commission of the attempted especially
aggravated robbery. From this evidence, the jury was at liberty to infer the defendant knew
Co-defendant Olivo intended to rob the victim when Co-defendant Olivo approached her
in the driveway armed with a gun and that the defendant furnished substantial assistance
in the commission of the attempted robbery by identifying the victim as a target, following
the victim in order to rob her, and fleeing the scene after attempting to rob her. Tenn. Code
Ann. §§ 39-11-402, -403. This Court will not reweigh the evidence or substitute its
inferences for those drawn by the trier of fact. Dorantes, 331 S.W.3d at 379. Accordingly,
the evidence is sufficient to support a finding that the defendant facilitated the first-degree,
felony murder of the victim committed during the attempted especially aggravated robbery
of the victim. The defendant is not entitled to relief.

           b. Felon in Possession of a Firearm

       The defendant also argues the evidence is insufficient to support his convictions for
being a felon in possession of a firearm because he “was not in possession of a firearm,”
either actual or constructive, during the commission of the crimes. The State notes the
defendant stipulated to the underlying prior felony convictions and as such, the jury could
                                             - 12 -
reasonably infer, “[u]nder a theory of criminal responsibility, [that] the defendant was
responsible for the criminal acts of [Co-defendant] Olivo, including [Co-defendant]
Olivo’s possession of a firearm.” Upon our review, we find no error in the judgments of
the trial court.

        As charged in Counts 4 and 5, unlawful possession of a firearm by a convicted felon
occurs when any person who has previously been convicted of a felony crime involving
the use or attempted use of violence or a felony drug offense subsequently possesses a
firearm. Tenn. Code Ann. § 39-17-1307(b)(1)(A), (B). With regard to Count 4, the record
shows the defendant stipulated at trial that he was previously convicted of a felony
involving the use or attempted use of violence on September 4, 2008. As to Count 5, the
record also shows the defendant stipulated that he was previously convicted of two felony
drug offenses on September 16, 1999 and December 1, 2004. As explained above, it is
undisputed the defendants possessed a weapon during and immediately after shooting the
victim. The record indicates the defendants trailed the victim in Co-defendant Olivo’s
Lexus in order to rob her. When the victim parked in Ms. Rezos’s driveway, Co-defendant
Olivo exited the Lexus armed with a gun, approached the victim, and attempted to rob her
before ultimately shooting the victim in the head. Co-defendant Olivo immediately
returned to the Lexus and fled the scene with the defendant. While both denied possession,
the defendant and the co-defendant both admitted in their statements to police to "seeing"
a small, black handgun in the car that day. Additionally, Mr. Knight testified he saw Co-
Defendant Olivo with a black gun after the crimes. As such, it was reasonable for the jury
to infer that the defendant was, at least, in constructive possession of a firearm. “[t]he jury
decides the weight to be given to circumstantial evidence, and ‘[t]e inferences to
be drawn from such evidence, and[, moreover,] the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the jury.’
” State v. Rice, 184 S.W.3d 646, 662 (Tenn.2006) (quoting Marable, 313 S.W.2d at 457
(citations omitted)). On appeal, the court may not substitute its inferences for those drawn
by the trier of fact in circumstantial evidence cases. State v. Lewter, 313 S.W.3d 745, 748
(Tenn.2010); Liakas v. State, 199 Tenn. 298, 286 S.W.2d 856, 859 (1956). Accordingly,
the jury properly found the defendant was in possession of a firearm which was unlawful
based upon the defendant's prior felony convictions. Tenn. Code Ann. § 39-17-
1307(b)(1)(A), (B); Dorantes, 331 S.W.3d at 379. The defendant is not entitled to
relief.In their statements to police, the defendant and Co-defendant Olivo admitted to
seeing a small, black handgun, and Mr. Knight testified he saw Co-defendant Olivo with a
black gun after the crimes. Accordingly, the jury properly found the defendant was in
possession of a firearm which was unlawful based upon the defendant’s prior felony
convictions. Tenn. Code Ann. § 39-17-1307(b)(1)(A), (B); Dorantes, 331 S.W.3d at 379.
The defendant is not entitled to relief.

   II.    Sentencing
                                            - 13 -
          a. Range of Sentence

        The defendant argues the trial court abused its discretion in determining his “range
of punishment.” Before imposing a sentence upon a defendant, the trial court must first
consider these factors: (1) the evidence, if any, received at the trial and the sentencing
hearing; (2) the presentence report; (3) the principles of sentencing and arguments as to
sentencing alternatives; (4) the nature and characteristics of the criminal conduct involved;
(5) the evidence and information offered by the parties on the mitigating and enhancement
factors set out in Tennessee Code Annotated sections 40-35-113 and -114; (6) any
statistical information provided by the Administrative Office of the Courts as to sentencing
practices for similar offenses in Tennessee; and (7) any statement the defendant made in
the defendant’s own behalf about sentencing. See Tenn. Code Ann. § 40-35-210; State v.
Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001). The trial court must also consider
the potential or lack of potential for rehabilitation or treatment of the defendant in
determining the sentence alternative or length of a term to be imposed. Tenn. Code Ann.
§ 40-35-103.

       When the record establishes the sentence imposed by the trial court was within the
appropriate range and reflects a “proper application of the purposes and principles of our
Sentencing Act,” this Court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). The trial court must state on the record the factors it considered and the
reasons for ordering the sentence imposed. Tenn. Code Ann. § 40-35-210(e); Bise, 380
S.W.3d at 706. The party challenging the sentence on appeal bears the burden of
establishing that the sentence was improper. Tenn. Code Ann. § 40-35-401, Sentencing
Comm’n Cmts.

        Regarding the defendant’s convictions for facilitation of first-degree, felony murder
and attempted especially aggravated robbery, the record indicates the trial court properly
considered the statutory factors required under Tennessee Code Annotated section 40-35-
210 prior to sentencing the defendant. Specifically, the trial court reviewed the presentence
report, the evidence presented at trial and the sentencing hearing, the arguments of counsel,
the nature and characteristics of the criminal conduct involved, the applicable enhancement
and mitigating factors, statistical information provided by the administrative office of the
courts, the defendant’s written allocution, and the defendant’s potential for rehabilitation.
The presentence report listed the defendant’s criminal history which began in 1995 at the
age of sixteen and included numerous misdemeanor and felony convictions. The State
introduced certified copies of three prior state felony convictions for possession of a
controlled substance with intent to sell in 1999 and 2005 and voluntary manslaughter in
2008. In addition, the State introduced a certified copy of a 2009 federal conviction for
                                           - 14 -
conspiracy to possess with the intent to distribute and distribution of less than 50 kg of
marijuana and Xanax.

       Upon these considerations, the record indicates the trial court sentenced the
defendant as a Range II, multiple offender for his convictions for facilitation of first-degree,
felony murder and attempted especially aggravated robbery. Facilitation of first-degree,
felony murder is a Class A felony. Tenn. Code Ann. §§ 39-11-403(b); -13-202(a)(2). The
potential sentencing range for a Range II offender convicted of a Class A felony is between
twenty-five and forty years. Tenn. Code Ann. § 40-35-112(b)(1). Attempted especially
aggravated robbery is a Class B felony. Tenn. Code Ann. §§ 39-12-107(a); -13-403(b).
The potential sentencing range for a Range II offender convicted of a Class B felony is
between twelve and twenty years. Tenn. Code Ann. § 40-35-112(b)(2). The defendant
received a forty-year sentence for the facilitation of first-degree, felony murder conviction
and a twenty-year sentence for the attempted especially aggravated robbery conviction.
Therefore, the sentences imposed by the trial court fell within the appropriate sentencing
ranges for the defendant’s offenses and are presumed reasonable by this Court. Bise, 380
S.W.3d at 707; State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).


        The defendant argues the trial court erred in determining his range of punishment
because the trial court “expressed that the failure of the defendant to take the witness stand
was a factor in determining the range of punishment.” We disagree. Though the trial court
commented on the defendant’s failure to “take the witness stand,” nothing in the record
indicates the trial court relied on the defendant’s failure to do so in determining his
punishment. Rather, the trial court stated on the record the factors it considered and the
reasons for ordering the sentence imposed. Tenn. Code Ann. § 40-35-210(e); Bise, 380
S.W.3d at 706. As evidenced above, in sentencing the defendant, the trial court properly
considered the defendant’s criminal history and the statutory criteria in finding the
defendant to be a Range II, multiple offender. Based on this finding, the trial court imposed
within-range sentences for each of the defendant’s convictions to be served in confinement.
Nothing in the record indicates the offender range or length of the sentences imposed was
improper, and our supreme court has made clear “sentences should be upheld so long as
the statutory purposes and principles, along with any applicable enhancement and
mitigating factors, have been properly addressed.” Bise, 380 S.W.3d at 706. The defendant
is not entitled to relief.

           b. Consecutive Sentences

        The defendant asserts it was error for the trial court to run his sentences
consecutively. We disagree. This Court reviews consecutive sentences imposed by the
trial court under an abuse of discretion standard with a presumption of reasonableness.
                                             - 15 -
Bise, 380 S.W.3d 682, 707 (Tenn. 2012); State v. Pollard, 432 S.W.3d 851, 859-60 (Tenn.
2013). The party appealing a sentence bears the burden of establishing that the sentence
was improper. Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.

         Tennessee Code Annotated section 40-35-115 “creates several limited
classifications for the imposition of consecutive sentences.” State v. Moore, 942 S.W.2d
570, 571 (Tenn. Crim. App. 1996). A trial court “may order sentences to run consecutively
if it finds by a preponderance of the evidence that one or more of the statutory criteria
exists.” State v. Black, 924 S.W.2d 912, 917 (Tenn. Crim. App. 1995). Pursuant to statute,
consecutive sentencing is warranted when “[t]he defendant is an offender whose record of
criminal activity is extensive” or “[t]he defendant is a dangerous offender whose behavior
indicates little or no regard for human life and no hesitation about committing a crime in
which the risk to human life is high.” Tenn. Code Ann. § 40-35-115 (b)(2) & (4). In
considering a defendant’s dangerous offender status, a trial court can rely on the
defendant’s prior criminal history. See State v. Crawford, No. E2012-00001-CCA-R3-CD,
2013 WL 4459009, at *32 (Tenn. Crim. App. Aug. 19, 2013) (relying on three “prior
violent felony convictions” and reciting “the facts leading to those convictions” in finding
the defendant to be a dangerous offender). In imposing consecutive sentences based upon
a dangerous offender status, it is necessary that “the terms reasonably relate to the severity
of the offenses committed and are necessary in order to protect the public from further
serious criminal conduct by the defendant.” State v. Wilkerson, 905 S.W.2d 933, 938
(Tenn. 1995); see also State v. Lane, 3 S.W.3d 456, 461 (Tenn.1999) (stating that the
Wilkerson findings that the sentences are necessary to protect the public and reasonably
relate to the severity of the offenses apply only to consecutive sentences involving
dangerous offenders).

       Here, the trial court found the defendant was eligible for consecutive sentencing
based upon his status as an “offender whose record of criminal activity is extensive” and
as a “dangerous offender.”5 Tenn. Code Ann. § 40-35-115 (b)(2) & (4). In making its
determinations, the record shows the trial court relied on the underlying facts of the
defendant’s present convictions, the number of convictions the defendant currently faces,
the defendant’s prior felony convictions, and the defendant’s entire criminal history which
“goes back some twenty-some years, from the age of sixteen.” The trial court also
determined that the nature and circumstances of the defendant’s conduct were “aggravated”
as the defendants shot the victim “at a close range for no reason other than they wanted
stuff.” The trial court noted the defendant’s crimes were committed “in a very close-knit
community, in a very heavily-populated area in Shelby County.” Furthermore, the trial

       5 Though argued by the State, the trial court did not find the defendant to be “a professional criminal

who has knowingly devoted [his] life to criminal acts as a major source of livelihood.” Tenn. Code Ann. §
40-35-115(b)(1).

                                                   - 16 -
court stated the defendant “has been arrested for some twenty years. He’s now been
convicted of nine felony offenses. He has been convicted of having killed another person
in Shelby County, Tennessee. This is now two deaths that [the defendant] is either directly
or indirectly responsible for.” As such, the trial court found the sentences imposed
reasonably related to the severity of the crimes for which the defendant stands convicted
and that confinement would protect the public from further criminal behavior of the
defendant. Wilkerson, 905 S.W.2d at 938; Lane, 3 S.W.3d at 461. Thus, the record
supports the trial court’s classification of the defendant as a dangerous offender with a
record of criminal activity that is extensive. Because the extensive criminal activity and
dangerous offender statutory factors have been met, consecutive sentencing was warranted.
Tenn. Code Ann. § 40-35-115 (b)(2) & (4); Crawford, 2013 WL 4459009, at *32 (“The
presence of a single factor is enough to justify the imposition of consecutive sentencing.”).
The defendant is not entitled to relief.

                                        Conclusion

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                           - 17 -